Graves, C. J.
The view to be taken of this case depends exclusively on the testimony, and it would serve no useful purpose to write out a discussion on it. Scattered through the large record there are many traces of truth and of untruth, and numerous instances of coloring and of exaggeration. There is much to believe and much to disbelieve, and the case is one of those where the decision of the judge exercising primary jurisdiction on matters of fact ought not to be overruled by a court of appeal except upon clear and satisfactory grounds. The. appellate tribunal ought to be fully persuaded that it must have reached a different conclusion had it occupied the position of the court appealed from and been favored with all the advantages of that court for judging rightly.
Acting on this idea of what is proper it is our duty to affirm the decree.
Cooley and Marston, JJ. concurred.